25 F.3d 1038NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Adam Troy CHEATHAM, Plaintiff Appellant,v.John M. WILLIAMS, former Assistant Superintendent/ProgramsHoke Correctional Institution individually and in his formerofficial capacity;  G. Wayne Spears, former Superintendentfor Hoke Correctional Institution individually and in hisformer official capacity;  Aaron Johnson, former Secretaryof the Department of Correction individually and in hisformer official capacity;  Franklin E. Freeman, Jr.,Secretary of Department of Corrections in his officialcapacity, Defendants Appellees.
No. 94-1203.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 13, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-93-235-CIV-5-D)
Adam Troy Cheatham, Appellant Pro Se.
Valerie L. Bateman, Assistant Attorney General, Raleigh, North Carolina, for Appellees.
E.D.N.C.
DISMISSED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals the district court's order dismissing two of Appellant's three claims and retaining the third for further litigation.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Accordingly, we grant Appellee's motion and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED